11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Tracey Wilfred Murphy
            No. 11-04-00110-CV - Original Mandamus Proceeding
 
            Tracey Wilfred Murphy has filed in this court a pro se writ of mandamus.  Murphy asks that
this court order the Sheriff of Jones County to file a criminal complaint concerning the alleged theft
of ten stamps, his shower shoes, and reading material.  Murphy has not invoked the original
jurisdiction of this court.  TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004).
            The writ is denied.
 
                                                                                                PER CURIAM
 
May 20, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.